[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION ON LEVY  DRONEY AND VITALE'S MOTION FOR SUMMARY JUDGMENT #6
Defendants Levy  Droney, P.C. and Joseph A. Vitale have moved for summary judgment on the vanguard plaintiffs' claim for statutory damages pursuant to Conn. Gen. Stat. § 17b-529(a) in connection with these plaintiffs' claims against the movants. The claim for such damages is set forth at Counts 15-24 of the Amended Revised Complaint and in the ad damnum section in which the plaintiffs list the relief sought.
This court ruled in the Memorandum on Motions to Strike dated November 4, 1998 that the damages provided in the Continuing Care Act are applicable only to claims arising under that act against entities defined therein as "providers." This court ruled that CT Page 12917 legal counsel for a "provider" do not fit that description, and that statutory damages are not available against them.
The vanguard plaintiffs filed a brief in response to Motion for Summary Judgment #6 stating that "in light of the Court's rulings, this Motion is moot and therefore plaintiffs have filed no response." These plaintiffs have not taken the position that a different construction applies to claims against defendant Vitale as an officer and trustee of East Hill Woods.
These claims having been previously stricken, the motion for summary judgment is moot, as the claims are no longer in the case.
Beverly J. Hodgson Judge of the Superior Court